Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by LEE (Pub. No.: US 2019/0312052).
Re claim 1, LEE, FIGS. 3-4 teaches a three-dimensional (3D) memory device, comprising: 
a substrate (10); 
a plurality of horizontal conductive layers (154, ¶ [0078]) disposed above the substrate, immediately-adjacent two of the conductive layers are spaced by a first air gap; 
a plurality of vertical memory structures (VS, [0075]) passing through the conductive layers (154) and connected to the substrate; and 
a vertical conductive post (CSP, FIG. 4) disposed between immediately-adjacent two of the memory structures and passing through the conductive layers and connected 
Re claim 2, LEE, FIGS. 3-4 teaches the 3D memory device of claim 1, wherein the first air gap (bottom AG) fluidly communicates (through low-k dielectric material of SS, [0080]) with the second air gap (middle AG).
Re claim 3, LEE, FIGS. 3-4 teaches the 3D memory device of claim 1 further comprising a conformal oxide layer (ILD, [0063]) formed over surfaces of the conductive layers (154), the memory structures (DS, [0031]) and the conductive post that are exposed to the first and second air gaps.
Re claim 5, LEE, FIGS. 3-4 teaches the 3D memory device of claim 1, wherein each memory structure comprises a storage layer (CIL, [0031]) in contact with the conductive layers (154) and a channel layer (USP, [0030]) in contact with the storage layer.
Re claim 10, LEE, FIGS. 3-4 teaches the 3D memory device of claim 1, further comprising a non-conformal layer (60/SS, [0034]) disposed over top portions of the conductive layers (154), the memory structures [DS] and the conductive post [CSP].
Re claim 11, LEE, FIGS. 3-4 teaches the 3D memory device of claim 10, wherein the non-conformal layer (60/SS) has a third air gap (topmost AG) disposed between the conductive post [CSP] and an immediately-adjacent one of the memory structures.
Re claim 12, LEE, FIGS. 3-4 teaches the 3D memory device of claim 11, wherein the third air gap (topmost AG) does not fluidly (because of 154/152) communicate with the first (bottom AG) and second air gaps (middle AG).


Re claim 14, LEE, FIGS. 3-4 teaches the 3D memory device of claim 13, wherein the third air gap (topmost AG) fluidly communicates (thru SS) with the first (bottom AG) and second air gaps (middle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE.
LEE differs from the claim invention by not disclosing wherein the oxide layer has a uniform thickness ranging from about 1 nm to about 5 nm (claim 4).
wherein the first air gap has a width ranging from about 10 nm to about 50 nm (claim 6).
wherein the first air gap has a width that is smaller than about 20 nm (claim 7).
wherein the second air gap has a width ranging from about 10 nm to about 100 nm (claim 8).
wherein the second air gap has a width that is smaller than about 50 nm (claim 9).However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894